Title: To George Washington from Brigadier General William Maxwell, 1 December 1777
From: Maxwell, William
To: Washington, George



Sir
White Marsh [Pa.] the 1st Decmr 1777

Agreeable to Your Excellencys request of last evening, that we should give our opinion concerning the most eligible place for Quartering or incamping the Troops during the winter. As much has been said on the Subject of Quartering in different places some with a view of covering the Country, & others for recovering, recruiting, and gathering the Troops together for another Campaign and to ly at such a distance from the Enemy that they were not liable to be harrased by them during the winter. If covering the Country is your Excellencys chiefest object I would recommend that our Armey should be moved to the west side of Schoolkil, at the distance of about 30 Miles from Phila. with our left tolerable near that River, leaving a party of observation on the East side; and there Hutt in the most convenient place. But if the other part Viz. the refreshing and recruiting our Armey be your Excellencys chief object in that case I would recommend that our Armey should retire back in the Country on a line from Reading to Lancaster and in the Neighbourhood of that line, and try to collect all our scattered Troops of every sort near the main body, and take every Method in our power to get the Regts filled up during the winter and those well cloathed we have. If the last proposition takes place I would recommend that a party of observation be stationed one on the West & the other on the East side of Schoolkill to prevent the Enemys partys from penetrating far into the Country.

Likewise a party should be sent into New Jersey to relieve the Militia there who has been a long time on duty & to give them an opertunity to fill up their Quotas in the Continental line. Those Troops might return in the Spring as soon as the roads was fit for traveling on, should it be thought necessary. This last Scheme I prefer to the first—and am Your Excellencys Most Obedient Humble Servant

Wm Maxwell

